UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1016


JULIO GUARDADO FLORES,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 20, 2017                                          Decided: August 4, 2017


Before TRAXLER, WYNN, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


John T. Riely, Rockville, Maryland, for Petitioner. Chad A. Readler, Acting Assistant
Attorney General, Kohsei Ugumori, Senior Litigation Counsel, Jeffery R. Leist, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julio Guardado Flores, a native and citizen of El Salvador, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s denial of his application for adjustment of status. Because the agency

denied relief in the exercise of its discretion, we lack jurisdiction over the petition for

review pursuant to 8 U.S.C. § 1252(a)(2)(B)(i) (2012). * Accordingly, we dismiss the

petition for review.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                  PETITION DISMISSED




       *
        We conclude that Guardado Flores fails to raise a colorable constitutional claim or
question of law that would fall within the exception set forth in 8 U.S.C. § 1252(a)(2)(D)
(2012).

                                            2